Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 7-9 are pending.

Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendment of claim 1 to delete the limitation “improving sexual control”.
Applicant’s arguments filed on 10/09/2021, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicant’s amendments filed on 10/09/2021, have been fully considered. Applicant has amended claim 1. Applicant has cancelled claim 6. Therefore, claims 1-5 and 7-9 are subject of the Office action below.

Claim Objections
Claim 6 is objected to under 37 CFR 1.75, because the claim is presented as “cancelled”, without deleting the claim text.  A claim canceled by amendment must be deleted in its entirety. Please see MPEP § 608.01(s) and § 714. Appropriate correction is required.


Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-5 and 8-9 under 35 U.S.C. 103 as being unpatentable over Chancellor (U.S. Pub. No. 20070028930, published 02/08/2007, cited in the previous office action) in view of: i) Hsu (Int. J. Psychiatry in Medicine, 1995, 25(2), 191-201, abstract, cited in the previous office action); and ii) An (CN101822656, published 09/08/2010, Machine Translation, cited in the previous office action), is maintained for the reasons of record set forth in the Office action mailed on 07/16/2021, of which said reasons are herein reiterated.
Independent claim is directed to an oral formulation for treating depression (intended use, emphasis added), comprising:
a therapeutically effective amount of a curcuminoid compound; and 
a therapeutically effective amount of hyperforin containing composition.
Regarding claim 1, Chancellor teaches an oral formulation in the form of a capsule, comprising St. John’s Wort extract rich in hyperforin (see ¶s 0041-0042, Examples 3-4). Chancellor relates to a method of treating premature ejaculation, delay ejaculation or improving male sexual control comprising administering an effective amount of St. John’s Wort extract rich in hyperforin to a male prior to sexual intercourse or to a male or female patient otherwise in need thereof (see abstract, ¶s 0003-0006, 0013-0018 and Figures 1-5). For example, Chancellor on ¶ 0013 states: 
“To treat premature ejaculation, delay ejaculation, or improve male sexual control, an effective amount of St.  John's Wort extract rich in hyperforin is administered to a male prior to sexual intercourse.  By an effective amount is meant a nontoxic, but sufficient, amount of a St.  John's Wort extract rich in hyperforin to delay ejaculation.  Effective dosage forms, modes and times of administration, and dosage amounts may be determined empirically, and making such determinations is within the skill of the art.  Preferred is a single dose taken orally before sexual intercourse.  In particular, it has been found that an effective dosage of St.  John's Wort extract rich in hyperforin and effective to delay ejaculation contains pure hyperforin in the amount of from about 5 to 250 milligrams (mg), more preferably 10 to about 200 mg, more preferably from about 15 to about 150 mg, even more preferably about 25-75, and most preferably about 50 mg, administered sublingually or buccally within about 30 to about 60 minutes prior to sexual intercourse.  However, it is understood by those skilled in the art that the dosage amount will vary with the particular form of St.  John's Wort extract employed, the route(s) of administration, the timing of the administration, the identity of any other drugs being administered, whether or not the male suffers from premature ejaculation or lack of sexual control and the severity of the condition, the age, size and condition of the patient, and like factors known in the medical art.  In general, a suitable dose will be that amount of the compound which is the lowest dose effective to improve sexual control without toxicity.” Emphasis added

Chancellor provides exemplary embodiment, wherein the effect of St. John’s Wort extract rich in hyperforin on delay ejaculation was evaluated prior to administering the extract and after administering the extract. For example, Chancellor:
i) on ¶ 0042, Example 4, states:
 “A male subject had sexual intercourse with his partner seven times within the study, three times prior to using hyperforin-rich extract, and four times after using hyperforin-rich extract--beginning after the ninth day in study.  IELT was measured by the partner using a stopwatch and significantly increased with use of the present hyperforin-rich extract.  See FIG. 5”; and 

ii)  on ¶ 0018 states: 
“FIG. 5 shows (vertical axis) intravaginal ejaculatory latency time (IELT) in minutes; horizontal axis is number of days elapsed during the study.  Male subject had sexual intercourse with his partner seven times--three times prior to using hyperforin-rich extract, and four times after using hyperforin-rich extract beginning after the ninth day in study.  IELT was measured by the partner using a stopwatch, and significantly increased with use of hyperforin-rich extract.”

Regarding the active ingredient hyperforin, Chancellor on ¶ 0011 states: 
“It is generally acknowledged that chronic administration of hyperforin, the active ingredient of St.  John's Wort, evokes a pharmacological action similar to antidepressant drugs such as Imipramine, Fluoxetine, Sertraline and other congeners of same pharmacological category.”  (Emphasis added).

Although Chancellor is not explicit in teaching a curcuminoid compound in the composition, Chancellor teaches that the composition can be optionally be administered with one or more other drugs (see ¶ 0025).
Hsu is cited because Hsu discloses erectile difficulty among the side effects associated with antidepressant therapy (see abstract). Similar to Chancellor (see discussions above), Hsu discloses antidepressants such as imipramine, fluoxetine and sertraline. Please see abstract.
An relates to a method for treating erectile dysfunction comprising administering curcumin at a unit dose of 50-800 mg (see abstract and pages 1-3). Similar to Chancellor (see discussions above), An teaches that the composition can be formulated in the form tablets, granules, pills or capsules (see page 3).
 At the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Chancellor with Hsu  and An, in order to arrive at an oral formulation comprising St. John’s Wort extract rich in hyperforin in combination with one or more other compounds such as curcumin. The skilled artisan would have considered adding curcumin of An to the hyperforin containing composition of Chancellor in order to alleviate side effects such as erectile dysfunction (An) that can be evoked by the therapy of hyperforin and antidepressants such as imipramine, fluoxetine and sertraline (Chancellor and Hsu). One of the ordinary skill in the art would have been additionally motivated by the desire to enhance patient compliance that would have been reduced by the side effects associated with hyperforin and antidepressant therapy (e.g., erectile dysfunction).
Regarding claim 1, the intended use of an oral formulation comprising a curcuminoid compound and a hyperforin containing composition, for treating depression, is an inherent property of the formulation.
Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, the cited references combine to teach an oral formulation comprising a curcuminoid compound and a hyperforin containing composition (see discussions above).
Therefore, at the time the instant invention was filed, one of the ordinary skill in the art would have formulated an oral composition comprising a hyperforin containing composition and curcumin, with a reasonable expectation that the composition would be useful in enhancing patient compliance that would have been reduced by the side effects associated with hyperforin therapy.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 2, An teaches curcumin (see discussions above)
Regarding claim 3, Chancellor teaches St. John’s Wort extract (see discussions above).
Regarding claim 4, An teaches 50-800 mg curcumin (see discussions above)
Regarding claim 5, An discloses that curcumin is extracted from turmeric (see page 2).
Regarding claims 8-9, Chancellor discloses that treatment of premature ejaculation or enhancement of male sexual control is frequently enhanced in the clinic by the off-label use of selective serotonin reuptake inhibitors (SSRIs) or antidepressant drugs such fluoxetine, sertraline and paroxetine (see ¶ 0006). Therefore, at the time the instant invention was filed, one skilled in the art would have found it obvious to arrive at an oral formulation comprising St. John’s Wort extract rich in hyperforin in combination with one or more other drugs such as curcumin and a SSRI (e.g.,  paroxetine), in order to broaden the spectrum of activity.
 A person of the ordinary skill in the art would have had a reasonable expectation that an oral formulation comprising St. John’s Wort extract rich in hyperforin in combination with one or more other drugs such as curcumin and an SSRI (e.g., paroxetine), would exhibit greater therapeutic efficacy, when compared to a composition comprising individual components alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious at the time it was filed.

The rejection of claims 1-5 and 7-9 under 35 U.S.C. 103 as being unpatentable over Chancellor (U.S. Pub. No. 20070028930, published 02/08/2007, cited in the previous office action) in view of: i) Hsu (Int. J. Psychiatry in Medicine, 1995, 25(2), 191-201, abstract, cited in the previous office action); and ii) An (CN101822656, published 09/08/2010, Machine Translation, cited in the previous office action), as applied to claims 1-5 and 8-9 above and further in view of Shoba (Planta Medica, 1998, 64, 353-356, cited in the previous office action), is maintained for the reasons of record set forth in the Office action mailed on 07/16/2021, of which said reasons are herein reiterated.
The limitations of claims 1-5 and 8-9 as well as the corresponding teachings of Chancellor, Hsu and An are described above, and hereby incorporated into the instant rejection.
The formulation of claim 1 is further limited to a formulation comprising piperine or turmeric oil or combination thereof, in claim 7.
Chancellor, Hsu and An differ from claim 7 only insofar as the cited references do not combine to explicitly teach piperine or turmeric oil or combination thereof in the composition.
Shoba is cited for teaching that curcumin has restricted utility due to its limited bioavailability. Shoba teaches that piperine, a metabolic enzyme inhibitor, inhibits curcumin metabolism and enhances curcumin bioavailability. Please see abstract.
Therefore, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Chancellor, Hsu and An with Shoba in order to arrive at the invention of claim 7. This is because Shoba teaches that curcumin compound has restricted utility due to its limited bioavailability and teaches that piperine enhances curcumin bioavailability (see discussions above). The skilled artisan would have reasonably expected that the addition of piperine to a composition of Chancellor in view of Hsu and An would have resulted in the enhancement of curcumin bioavailability (Shoba). 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Response to the Applicant’s Arguments/Remarks
Although the Applicant did not dispute the fact that the cited references combine to teach an oral formulation comprising a curcuminoid compound and a hyperforin containing composition (see discussions above), Applicant traverses the rejection on the grounds that the cited references do not combine to teach the limitation of “for treating depression”, recited in amended claim 1. Please see page 4 of Remarks.
Applicant’s arguments have been fully considered but they are not found to be persuasive.
This is because the instant invention (e.g., claim 1), recites “An oral formulation for”, i.e., an intended use claim. The intended use of a formulation comprising, for example, a curcuminoid compound and a hyperforin containing composition (claim 1), “for treating depression”, is an inherent property of the formulation.
Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, the cited references combine to teach an oral formulation comprising a curcuminoid compound and a hyperforin containing composition (see discussions above).
Although the formulation of the cited prior art is not intended “for treating depression”, Applicant is further requested to note that it is well settled that “intended use” of a composition or product, e.g., “for treating depression”, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
	For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629